269 S.W.3d 792 (2007)
In re Oscar STILLEY, Respondent.
No. 2006-067.
Supreme Court of Arkansas.
December 12, 2007.
PER CURIAM.
We have been apprised that Mr. Oscar Stilley has requested that subpoenas be issued to compel certain named justices of this court to appear at a public meeting before the Supreme Court Committee on Professional Conduct scheduled for December 14, 2007, at 10:00 a.m. Previously, Mr. Stilley made the same request of named Supreme Court justices to appear for depositions in the same proceeding against Mr. Stilley pending before the Professional Conduct Committee. By letter opinion dated February 14, 2003, this court quashed the subpoenas, setting out the reasons for the ruling therein. That opinion was signed by all justices.
Here, Mr. Stilley is again seeking to compel the justices to be present at a hearing, rather than at a deposition. For the same reasons given in this court's February 14, 2003, opinion, we herewith quash the subpoena issued in this proceeding.
This court has superintending control over the practice and conduct of all attorneys, see Ark. Const. amend. 28, and we reserve the right to continue to examine *793 this matter, including the issue of sanctions, should such be deemed appropriate.